

115 S1773 IS: To amend the Federal Crop Insurance Act to limit the overall rate of return for crop insurance providers and remove the requirement of budget neutrality in the Standard Reinsurance Agreement.
U.S. Senate
2017-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1773IN THE SENATE OF THE UNITED STATESSeptember 7, 2017Mr. Flake (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Federal Crop Insurance Act to limit the overall rate of return for crop insurance
			 providers and remove the requirement of budget neutrality in the Standard
			 Reinsurance Agreement.
	
 1.ReinsuranceSection 508(k) of the Federal Crop Insurance Act (7 U.S.C. 1508(k)) is amended— (1)in paragraph (3)—
 (A)by striking (3) Share of risk.—The and inserting the following:  (3)Risk (A)Share of riskThe; and
 (B)by adding at the end the following:  (B)Limitation on average rate of returnThe target average rate of return for reinsured companies for the 2018 reinsurance year and each subsequent reinsurance year shall be 9.6 percent of retained premiums.; and
 (2)in paragraph (8), by striking subparagraph (F).